Citation Nr: 9929147	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psychosomatic 
complaints involving constant itching, frequent diarrhea, 
loss of willpower, poor concentration, forgetfulness, feeling 
sick all the time, and loss of nature, claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for high blood 
pressure, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for Persian Gulf undiagnosed illness.  He 
feels that he has several psychological and physical problems 
and that these are symptoms of undiagnosed illness.

The pertinent regulations state that compensation may be paid 
to a Persian Gulf veteran who "exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms," provided that such disability: 1) became manifest 
during active service or to a degree of 10 percent or more 
not later than December 31, 2001; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)  (1998).  
Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2)  (1998).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3)  (1998).

Signs or symptoms which may be manifestations of "undiagnosed 
illness" include, but are not limited to:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 
3.317(b)(1)- (13)  (1998).

Compensation will not be paid under § 3.317, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that the illness was caused by a 
supervening condition or event; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c)  (1998).
 
In this case, after careful review of the claims file, the 
Board finds that this case is not yet ready for appellate 
review.  Further evidentiary development is necessary.

Specifically, the Board notes that the veteran submitted a 
Statement in Support of Claim, VA Form 21-4138, in July 1997.  
That form indicates that he participated in the Persian Gulf 
Health Registry and was provided an examination incident to 
that program.  He stated that his participation took place in 
1994 in Orlando, Florida.  

No attempt by the RO to obtain the above-cited medical 
evidence is shown by the claims file.  The VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under § 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); Epps v. 
Brown, 9 Vet. App. 341 (1996) (§  5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).

The Board also finds that no Persian Gulf protocol 
examination is of record.  The claims file contains a 
December 1997 VA examination report; however, that report is 
of a general medical examination.  It indicates that the 
veteran had constant itching, complaints of frequent 
diarrhea, joint pain, and symptoms of a psychiatric disorder.  
However, that report shows no results of dermatological, 
digestive, bone and joint, or psychiatric testing.

Ordinarily, the VA's duty to assist the veteran with the 
development of his or her claim, including providing an 
adequate VA examination, does not arise until he or she has 
presented a well grounded claim.  38 U.S.C. § 5107(a)  
(1999);  see Epps v. Gober, 126 F.3d 1464  (Fed. Cir. 1997) 
(VA has a duty to assist only those claimants who have 
established well grounded claims); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (VA cannot assist a claimant in developing a claim 
which is not well-grounded).

However, in claims involving entitlement to benefits based on 
Persian Gulf undiagnosed illness, the Veterans Benefits 
Administration has determined that a Persian Gulf protocol 
examination should be conducted as an initial step in the 
processing of such claims.  VBA Circular 20-92-29  (July 2, 
1997).  That circular states that "[w]hen an undiagnosed 
condition is claimed, a thorough medical examination report 
is essential to rule out known diagnoses and provide - where 
possible - an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate."  Id.  In addition, VBA All-Stations Letter 98-
17 (2/26/98), refers to mandatory use of guidelines for 
disability examinations of Persian Gulf War veterans outlined 
in a memorandum dated February 6, 1998.  The new VA 
examinations of the veteran should be conducted in accordance 
with these guidelines and the RO is advised to provide the 
examiner with a copy of the guidelines prior to scheduling 
the examination.  The RO is advised to make certain that the 
examinations conform precisely to the guidelines before 
readjudicating the issues.

In light of the above, the Board finds that an attempt should 
be made by the RO to obtain any and all evidence relating to 
the veteran's Persian Gulf Health Registry.  In addition, if 
that evidence does not contain a VA examination report 
conforming to the guidelines for VA processing of Persian 
Gulf War claims, then the veteran should be scheduled for VA 
psychiatric, digestive, dermatological, bone and joints, and 
cardiovascular examinations pursuant to VA claims development 
policies, supra.   This development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327  
(1998).  The Board makes no finding as to whether or not the 
veteran has presented well grounded claims.

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all evidence related to the veteran's 
Persian Gulf Health Registry examination 
in Orlando, Florida, in 1994.  If the RO 
finds that additional information is 
required in order to carry out this 
request, the veteran should be contacted 
and given the opportunity to provide the 
necessary information.  All attempts to 
obtain such records should be documented 
in the claims folder.  Copies of any and 
all records obtained should be made part 
of the claims folder.

2.  After completion of the foregoing, 
and if a VA examination report conforming 
to the guidelines for processing of 
Persian Gulf undiagnosed illness claims 
is not of record, then the veteran should 
be scheduled for VA psychiatric, 
dermatological, digestive, bone and 
joints, and cardiovascular examinations 
pursuant to VA Persian Gulf undiagnosed 
illness processing policies.  See VBA 
Circular 20-92-29  (July 2, 1997); VBA 
All-Stations Letter 98-17 (2/26/98).  In 
this regard, the RO should forward the 
entire claims folder along with a copy of 
this REMAND and 38 C.F.R. § 3.317, to the 
examining physicians.  The purpose of the 
examinations is to determine whether or 
not the veteran currently has 
psychosomatic symptoms, diarrhea, 
constant itching, joint pain, and/or high 
blood pressure, and whether or not these 
disorders, if objectively manifested, are 
capable of a clinical diagnosis or, 
alternatively, are chronic disorders 
related to Persian Gulf undiagnosed 
illness.  Each examiner should render an 
opinion as to whether the veteran's 
complaints are currently, objectively-
shown, whether they represent chronic 
conditions, and whether they are due to 
Persian Gulf undiagnosed illness.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

3.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the undiagnosed 
illness claims on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of the undiagnosed illness 
claims should be undertaken with 
consideration of 38 C.F.R. § 3.317 
(1998), in addition to the applicable law 
and regulations governing entitlement to 
service connection, see 38 U.S.C.A. 
§§ 1110, 1112, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306, 3.307, and 3.309  
(1998).

6.  If the decision remains adverse to 
the veteran in any way, he and his 
representative should be so notified, and 
provided with a reasonable period of time 
within which to respond.  Thereafter, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C. § 7105 
(West 1991).  The RO should ensure that 
the Supplemental Statement of the Case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice; however, he is 
free to submit additional evidence in support of his claim 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141  (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



